

115 HR 3459 IH: VA Staffing and Vacancies Transparency Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3459IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Brown of Maryland (for himself and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to make certain improvements in the transparency of the
			 personnel vacancies and staffing levels of the Department of Veterans
			 Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the VA Staffing and Vacancies Transparency Act of 2017. 2.Sense of Congress regarding Department of Veterans Affairs staffing levels (a)FindingsCongress makes the following findings:
 (1)The Department of Veterans Affairs needs to fill at least 45,000 positions. (2)Prolonged personnel vacancies in the Department result in staffing shortages that cause veterans to receive delayed benefits and services.
 (b)Sense of CongressIt is the sense of Congress that the Department should make the resolution of staffing shortages a top priority.
			3.Department of Veterans Affairs personnel transparency
			(a)Publication of staffing and vacancies
 (1)Website requiredNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall make publicly available on an internet website of the Department of Veterans Affairs the following information, which shall be displayed by departmental component or, in the case of information relating to Veterans Health Administration positions, by medical facility:
 (A)The number of personnel encumbering positions. (B)The number of accessions and de-accessions of personnel during the month preceding the date of the publication of the information.
 (C)The number of vacancies, by occupation. (D)The number of active job postings that have been filled during the 30-day period ending on the date of publication of the information, including the length of time for which each position was posted prior to being filled.
 (2)Update of informationThe Secretary shall update the information on the website required under paragraph (1) on a monthly basis.
 (3)Treatment of contractor positionsAny Department of Veterans Affairs position that is filled through a contractor employee may not be treated as a Department position for purposes of the information required to be published under paragraph (1).
 (4)Inspector General reviewOn a semi-annual basis, the Inspector General of the Department shall review the administration of the website required under paragraph (1) and make recommendations relating to the improvement of such administration.
 (b)Report to CongressThe Secretary of Veterans Affairs shall submit to Congress an annual report on the steps the Department is taking to achieve full staffing capacity. Each such report shall include the amount of additional funds necessary to enable the Department to reach full staffing capacity.
			